Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4-12 of copending Application No. 16/642,911 – hereinafter ‘A911).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements of the instant claims have already been claimed in the ‘A911.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by JTEKT CORP. (JP 2006-103642 A – hereinafter D1).
D1 discloses all of a steering device to be mounted on a vehicle, the steering device comprising:
a steering wheel [not shown but disclose in para 0014] disposed in a vehicle cabin;
a steering shaft including a first shaft portion directly (1) connected at one end to the steering 
wheel [para 0014], and a second shaft portion (8) to be connected to an other-end side of the first shaft portion;

a motor fixing part (5,6,51,52) that fixes the motor housing and a support bracket fixed in the vehicle cabin, so as to determine a position at which the steering wheel is supported.
In re claim 2, D1 discloses the motor fixing part enables adjustment of a relative position between the motor housing and the support bracket (upper mounting part 51 is sliding along slot of bracket 5).
In re claim 4, D1 discloses the motor fixing part enables the adjustment of the relative position between the motor housing and the support bracket in an axial direction or an inclination direction of the steering shaft (upper mounting part 51 is sliding along slot of bracket 5).
In re claim 6, D1 [para 0014] discloses the steering wheel is connected to the upper end of the column shaft 1 and thus would allowing the steering wheel and the motor housing disposed adjacent to each other such that a lower surface of the steering wheel and an upper surface of the motor housing directly face each other.
In re claim 8, D1 discloses the support bracket (5 and 6) extends along an axial direction of the steering shaft in a front region in the vehicle cabin, the support bracket being fixed, at a lower-end side and at an upper-end side, to the vehicle cabin.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over D1 alone.
In re claims 3 and 7, D1 is disclosed above but does not explicitly teach a long bolt hole formed in the support bracket and the support bracket is disposed to hold the motor housing from both left and right sides in a cross vehicle direction.
However, these features are merely one of several straight forward possibility from which an ordinary skilled person in the art would select, in accordance with circumstances such as better fitting to improve structural alignment during installation, without the exercise of ingenuity (for example, see figure 2 of USPUB. 2007/0277636 A1).

In re claim 5, D1 is disclosed above but does not teach the motor fixing part fixes the motor housing and the support bracket at a lower side of the motor housing.  
 However, the reversal of parts (5, 51  and  6,52) is merely one of several straight forward possibility from which an ordinary skilled person in the art would select, in accordance with circumstances, such that it would allow the device to fit the requirements of a particular application,  without the exercise of ingenuity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of JP 2006-264622 A, hereinafter D2.
D1 is disclosed above but does not explicitly teach a steering gearbox is provided outside the vehicle cabin having a hydraulic power assist mechanism in addition to an electric motor assist mechanism so as to provide a fail-safe collision system should one of the two steering system is damage.
.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of Anderson (WO 2012/060744 A1 – hereinafter Anderson).
D1 is disclosed above but does not teach the vehicle is a cab-over vehicle having a tiltable vehicle cabin with telescopic second shaft portion.
Anderson teaches a telescopic steering column to accommodate a tiltable cabin of a cab over vehicle.  Such feature would provide an easy access to the engine for maintenance and repair. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the vehicle of D1 to include the cab over vehicle as taught by Anderson, for the reason set forth above.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 


/TONY H WINNER/Primary Examiner, Art Unit 3611